FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 8, 2022

                                        No. 04-22-00364-CR

                                       Kenneth WILLIAMS,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2022CR4751
                         Honorable Stephanie R. Boyd, Judge Presiding


                                           ORDER

         On December 2, 2022, appellant’s appointed counsel filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on
appeal. When an Anders brief is filed, appointed counsel is required to simultaneously file a
motion to withdraw. See Schulman v. State, 252 S.W.3d 403, 404 (Tex. Crim. App. 2008);
Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.). Counsel is also
required to include as an exhibit a copy of the letter sent to his client. The letter must: (1) notify
appellant counsel has filed an Anders brief and motion to withdraw and enclose copies of the
documents, (2) inform appellant of his right to review the appellate record and file a pro se brief,
(3) inform appellant of his right to file a pro se petition for discretionary review should the court
of appeals determine the appeal is frivolous, and (4) “take concrete measures to initiate and
facilitate the process of actuating [appellant’s] right to review the appellate record, if that is what
[appellant] wishes.” Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014); Ex parte
Owens, 206 S.W.3d 670674 n. 28 (Tex. Crim. App. 2006); Meza v. State, 206 S.W.3d 684 (Tex.
Crim. App. 2006). With respect to the last requirement, counsel may either send a copy of the
appellate record to his client or advise his client if he wishes to review the appellate record, he
must file a motion in this court within ten days of counsel’s letter requesting access to the record.
 See Kelly, 436 S.W.3d at 319-20. Counsel must include with his letter a form motion for this
purpose, advise his client to sign and date the motion and mail it to this court within ten days,
and supply his client with this court’s mailing address. Id. at 320.

        When counsel filed the brief, he did not file either a motion to withdraw or include as an
exhibit a copy of his letter to his client pursuant to Kelly v. State. We therefore order counsel to
file by December 23, 2022, a motion to withdraw and a copy of a letter complying with Kelly v.
                                                                                      FILE COPY

State. Counsel is reminded his duties of representation do not cease when he files a motion to
withdraw; counsel must continue to “act with competence, commitment and dedication to the
interest of the client” until the court of appeals grants the motion. See Schulman, 252 S.W.3d at
410-11.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court